Title: To John Adams from Catherine Elizabeth Murray Rush, 1 February 1815
From: Rush, Catherine Elizabeth Murray
To: Adams, John


				
					Respected Sir.
					Washington. February 1st. 1815.
				
				Your favor of the 11th. of December to Mr Rush, brought by Mr Gray, I had the pleasure (as sole private secretary to the former) to open, and therefore venture upon the liberty of acknowledging.My husband being in his sick chamber, had not the gratification to see Mr Gray when he was kind enough to call; I saw him but for a moment, but we both anticipate the pleasure of seeing much more of him, should he not return to new England before my invalid husband gets released from his prison. I am happy to think there is now some prospect of this being soon the case. His convalescence has been very tedious; and he is, this week, suffering under blisters, applied to remove an obstinate cough, from which, however we expect the best effects.I share Sir, in the pleasure he derives from all your letters, and this must be taken in part as my motive for answering one in his name. He desires his most respectful and affectionate remembrance to you and with a large portion of mine to Mrs Adams I have to beg your acceptance / of my highest respect.
				
					Catharine E Rush
				
					
				
			